This is an appeal from an order of the county court of Lawrence county overruling the legal objections of appellants to the petition of appellee for additional assessments under section 37 of the Levee act. Appellee contends that this is not an appealable order. From our view of the case that is the only question which needs to be considered.
For their right to this appeal, appellants rely on the 1909 amendment of section 16 of said act, which provides that appeals and writs of error may be taken from orders mentioned in that section. It has been held that orders on petitions filed under section 37 for additional assessments are interlocutory. (Inlet Swamp Drainage District v. Anderson,257 Ill. 214.) Appeals from interlocutory orders are not permissible unless specifically provided for by statute. (People v. Mitchell, 325 Ill. 472; Chicago Terminal RailroadCo. v. Preucil, 236 id. 491.) It is clear from the position and language of the 1909 amendment that it relates only to orders declaring the organization of districts mentioned in section 16. It has no application to orders under section 37. The act contains only one other provision for appeal. That provision appears in section 17b, relating to judgments confirming assessments. It is expressly stated in section 37 that the provisions of section 17b shall control the procedure under section 37. Since there is no specific provision for appeal from orders on petitions under section 37 this appeal must be dismissed. This works no hardship upon appellants, because the order here complained of may be reviewed by appeal or writ of error from the final order confirming any assessments levied against them thereunder. Drummer Creek Drainage District v.Roth, 244 Ill. 68; Mack v. Polecat Drainage District, 216 id. 56.
Appeal dismissed. *Page 385